DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons. 

Claim 1 recites the limitation “a top seat movably connected to the ozone water generator,” which renders the claim and its dependent claims indefinite because the meets and bounds of the claim cannot reasonably be ascertained by the recitation “a top seat movably connected to the ozone water generator.” It is unclear as to what is meant by the term  “a top seat” in the claim language. It is unclear whether the term “a top seat” is intended to denote that the structure referred to as “a top seat” in the claim is a structure which is seated on top of the ozone water generator. The phrase “movably connected” also renders the claim indefinite because it is unclear from the claim language and the specification as filed whether the structure referred to as “a top seat” in the claim is intended to be movable relative to the ozone water generator while connected to the ozone water generator, or that the top seat is movably connected to the to the ozone water generator such that it can be disconnected and moved away from the ozone water generator.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd et al. (US 6,964,739).
Regarding claim 1, the reference Boyd et al. discloses a disinfection system, comprising an ozone water generator (122) and a top seat (i.e., the portable base 62, as best shown in Figs. 2 and 3) movably connected to the ozone water generator (122), the top seat (62) including a generator control board (128) and an on-off control device therein (see col. 5, lines 5-44; col. 7, lines 57-65; col. 22, lines 51-56; Figs. 1-4), the on-off control device including a flow switch (124), the flow switch being connected to the generator control board (128) through a signal wire (see col. 22, line 57 to col. 23, line 17; Fig. 23), a top seat inlet (82) of the top seat being in communication with a top seat outlet (84) of the top seat through an inlet of the flow switch (124), an outlet of the flow switch (124), a generator inlet (86) of the ozone water generator (122), a generator outlet (86) of the ozone water generator (122) and a pipe (80); the ozone water generator (122) being connected to the generator control board (128) through a connecting wire, the generator control board being connected to an external power source through a power wire (see col. 22, line 57 to col. 23, line 17; Fig. 23).
Regarding claim 2, the reference Boyd et al. discloses the disinfection system, wherein the top seat inlet (82) is connected to the inlet of the flow switch (124) through the pipe (80), the outlet of the flow switch (124) is connected to the generator inlet (86) of the ozone water generator (122) through the pipe (80), and the generator outlet (86) of the ozone water generator (122) is connected to the top seat outlet (84) of the top seat through the pipe (80) (see Fig. 1).

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (CN 110255673).
Regarding claim 1, the reference Xu discloses a disinfection system, comprising an ozone water generator (1) and a top seat (2) movably connected to the ozone water generator (see para. [0036]), the top seat (2) including a generator control board (2-7) and an on-off control device therein (see para. [0039]), the on-off control device including a flow switch (2-3), the flow switch (2-3) being connected to the generator control board (2-7) through a signal wire, a top seat inlet (2-1-2) of the top seat (2) being in communication with a top seat outlet (2-1-3) of the top seat  (2) through an inlet of the flow switch (2-3), an outlet of the flow switch (2-3), a generator inlet (1-1-1) of the ozone water generator (1), a generator outlet (1-1-2) of the ozone water generator (1) and a pipe (see paras. [0036]-[0039]; Figs. 1-4); the ozone water generator (1) being connected to the generator control board (2-7) through a connecting wire, the generator control board being connected to an external power source through a power wire (see paras. [0006]; [0036]-[0039]; Figs. 1-4).
Regarding claim 4, the reference Xu discloses the disinfection system, wherein the on-off control device further includes a damping valve (2-2), the top seat inlet (2-1-2) of the top seat (2) is connected to the inlet of the flow switch (2-3) and an inlet of the damping valve (2-2) through the pipe, an outlet of the damping valve (2-2) is connected to the generator inlet (1-1-1) of the ozone water generator (1) through the pipe, the generator outlet (1-1-2) of the ozone water generator (1) and an outlet of the flow switch (2-3) are connected to the top seat outlet (2-1-3) of the top seat (2) through the pipe (see para. [0036]; Figs. 1-4).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Xu (CN 111892129).
Regarding claim 1, the reference Xu discloses a disinfection system, comprising an ozone water generator (1) and a top seat (2) movably connected to the ozone water generator, the top seat (2) including a generator control board (2-2) and an on-off control device therein, the on-off control device including a flow switch (2-3), the flow switch (2-3) being connected to the generator control board (2-2) through a signal wire, a top seat inlet (2-1-2) of the top seat being in communication with a top seat outlet (2-1-3) of the top seat (2) through an inlet of the flow switch (2-3), an outlet of the flow switch (2-3), a generator inlet of the ozone water generator (1), a generator outlet of the ozone water generator (1) and a pipe; the ozone water generator being connected to the generator control board through a connecting wire, the generator control board being connected to an external power source through a power wire (see paras. [0017]-[0018]; Fig. 1).
Regarding claim 2, the reference Xu discloses the disinfection system, wherein the top seat inlet (2-1-2) is connected to the inlet of the flow switch (2-3) through the pipe, the outlet of the flow switch (2-3) is connected to the generator inlet of the ozone water generator (1) through the pipe, and the generator outlet of the ozone water generator (1) is connected to the top seat outlet (2-1-3) of the top seat (2) through the pipe (see para. [0017]; Fig. 1).
Regarding claim 3, the reference Xu discloses the disinfection system, wherein the on-off control device further includes a damping valve (2-4), an inlet of the damping valve is connected to the top seat inlet (2-1-2) of the top seat (2) through the pipe, and an outlet of the damping valve (2-4) is connected to the top seat outlet (2-1-3) of the top seat (2) through the pipe (see paras. [0019]-[0020]; Fig. 2).
Regarding claim 4, the reference Xu discloses the disinfection system, wherein the on-off control device further includes a damping valve (2-4), the top seat inlet (2-1-2) of the top seat (2) is connected to the inlet of the flow switch (2-3) and an inlet of the damping valve (2-4) through the pipe, an outlet of the damping valve (2-4) is connected to the generator inlet of the ozone water generator (1) through the pipe, the generator outlet of the ozone water generator (1) and an outlet of the flow switch (2-3) are connected to the top seat outlet (2-1-3) of the top seat (2) through the pipe (see paras. [0021]-[0022]; Fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774